Citation Nr: 9925974	
Decision Date: 09/13/99    Archive Date: 09/21/99

DOCKET NO.  97-22 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel



INTRODUCTION

The veteran had active service from May 1949 to December 
1954.

The veteran filed a claim in June 1996 for service connection 
for hearing loss.  This appeal arises from the June 1996 
rating decision from the Columbia, South Carolina Regional 
Office (RO) that denied the veteran's claim for service 
connection for hearing loss.  

In the veteran's informal hearing presentation dated in 
January 1999, it was noted that the veteran has a diagnosis 
of tinnitus.  If the veteran wishes to file a claim for 
service connection for this disability, he should make his 
intentions known to the Regional Office.  The issue of 
service connection for tinnitus is not before the Board for 
review and is not inextricably intertwined with the issue on 
appeal.


FINDING OF FACT

There is no competent medical evidence linking the veteran's 
current hearing loss to his military service; the claim is 
not plausible.


CONCLUSION OF LAW

The claim of entitlement to service connection for hearing 
loss is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service medical records show that he was 
injured by shrapnel in Korea in September 1950.

On a service enlistment examination in May 1949, the 
veteran's ears were clinically evaluated as normal.  
Bilateral hearing whispered voice was 15/15. 

On a reenlistment examination in August 1952, the veteran's 
ears were clinically evaluated as normal.  Bilateral hearing 
whispered voice was 15/15.

On a SR 600-145-12 examination in July 1954, the veteran's 
ears were clinically evaluated as normal.  Bilateral hearing 
whispered voice was 15/15 and spoken voice was 15/15.

On a Medical Board examination in November 1954, the 
veteran's ears were clinically evaluated as normal.  
Bilateral hearing whispered voice was 15/15 and spoken voice 
was 15/15.

On a VA examination in April 1955, the veteran's ears were 
normal.

A newspaper article received in June 1944 indicates that the 
veteran was wounded by a hand grenade in Korea in September 
1950.

A VA outpatient record from June 1996 indicates that the 
veteran was seen for an evaluation for hearing aids.  He 
reported a history of noise exposure and a blast injury.  He 
had sensorineural hearing loss since then.  The impression 
was sensorineural hearing loss, high frequency.

In June 1996, the veteran filed a claim for service 
connection for hearing loss.

By rating action of June 1996, service connection for hearing 
loss was denied.  The current appeal to the Board arises from 
this denial.
 
On a VA outpatient record from June 1997, the veteran 
reported hearing loss due to noise exposure.  Sensorineural 
hearing loss was indicated.  

II.  Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. §§ 1110,1131 (West 1991); 
38 C.F.R. § 3.303(a) (1998).  Where a veteran served 90 days 
or more during a period of war and high frequency hearing 
loss becomes manifest to a degree of 10 percent within 1 year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West l991 & Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 
(1998).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1998).

A claimant seeking benefits under a law administered by the 
Secretary of the Department of Veteran Affairs shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  The Secretary has the duty to assist a claimant in 
developing facts pertinent to the claim if the claim is 
determined to be well grounded.  38 U.S.C.A.  § 5107(a).  
Thus, the threshold question to be answered is whether the 
veteran has presented a well grounded claim; that is a claim 
which is plausible.  If he has not presented a well grounded 
claim, his appeal must fail, and there is no duty to assist 
him further in the development of his claim as any such 
additional development would be futile.  Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  

In general, to sustain a well grounded claim, the claimant 
must provide evidence demonstrating that the claim is 
plausible; mere allegation is insufficient.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  The determination of 
whether a claim is well grounded is legal in nature.  King v. 
Brown, 5 Vet. App. 19 (1993).  A well grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
38 U.S.C.A. § 5107(a).  Murphy v. Derwinski, 1 Vet.  App. 78, 
81 (1990).  To be well grounded, a claim must be accompanied 
by supportive evidence, and such evidence must justify a 
belief by a fair and impartial individual that the claim is 
plausible.  Where the determinative issue involves a question 
of either medical causation or diagnosis, medical evidence is 
required to fulfill the well grounded claim requirement of 38 
U.S.C.A. § 5107(a).  Lathan v. Brown, 7 Vet. App. 359 (1995).

In particular, establishing a well-grounded claim for service 
connection generally requires medical evidence of a current 
disability, see Rabideau v. Derwinski, 2 Vet. App. 141 
(1992); medical or, in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) (expressly 
adopting definition of well- grounded claim set forth in 
Caluza, supra), petition for cert. filed, No. 97-7373 (Jan. 
5, 1998); Heuer v. Brown, 7 Vet. App. 379 (1995); Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  

The second and third Caluza elements can also be satisfied by 
evidence that a condition was "noted" during service or 
during an applicable presumption period; evidence showing 
post-service continuity of symptomatology; and medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  See 
38 C.F.R. § 3.303(b) (1997); Savage v. Gober, 10 Vet.App. 
488, 495-97 (1997).  In the case of a disease only, service 
connection also may be established by evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statue or regulation, during the applicable presumption 
period and present disability from it.  Savage, 10 Vet. App. 
at 495.

Where a claim for service connection is brought by a veteran 
who engaged in combat, the Board must apply 38 U.S.C.A. § 
1154 (West 1991), which provides that satisfactory lay or 
other evidence that a disease or an injury was incurred in 
combat will be accepted as sufficient proof of service 
connection if the evidence is consistent with the 
circumstances, conditions, or hardships of such service, even 
if there are no official records indicating service 
incurrence.  38 U.S.C.A. § 1154.  In other words, this 
statute serves to make it easier for a combat veteran to meet 
the first requirement of establishing a well-grounded claim 
for service connection.  However, the statute does not 
address the second and third requirements in establishing a 
well-grounded claim; that is, the question of either current 
disability or nexus to service, both of which require 
competent medical evidence.  See Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992) and Rabideau v. Derwinski, 2 Vet. App 
141, 144 (1992).  In summary, the provisions of 38 U.S.C.A. 
§ 1154 serve only to relax the evidentiary requirements for 
determining what happened in service.  The veteran must still 
meet the other criteria necessary to establish a well-
grounded claim, including providing competent evidence of a 
current disability and medical evidence showing a nexus 
between a current disability and service.  See Arms v. West, 
12 Vet App 188 (1999).

Without deciding whether the veteran engaged in combat, the 
Board notes that the veteran has not met the nexus 
requirement of providing evidence of a well-grounded claim.  
The veteran has submitted no competent medical evidence to 
establish a nexus between any current hearing loss and his 
service.  The only evidence that would support the veteran's 
claim is found in his statements.  However, lay evidence is 
inadequate to establish a medical diagnosis.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Moreover, although the 
veteran reported to physicians that he experienced hearing 
loss resulting from noise exposure, the mere transcription of 
this lay history by a physician does not constitute competent 
medical evidence sufficient to render the claim well 
grounded.  LeShore v. Brown, 8 Vet. App. 406 (1995).  Since 
all three criteria to establish evidence of a well-grounded 
claim have not been met, it follows that the veteran claim 
must be denied based on his failure to submit evidence of a 
well-grounded claim.  Absent a well-grounded claim, the Board 
has no duty to assist or decide the case on its merits.  

While the representative has argued that the VA has a duty to 
assist claimants whose claims are not well grounded, this 
proposition has been reject by the United States Court of 
Appeals for Veterans Claims.  On July 14, 1999, the Court 
affirmed a September 6, 1996 Board decision which denied 
claims for service connection for several disabilities as not 
well grounded.  Morton v. West, No. 96-1517 (U.S. Vet. App. 
July 14, 1999).  In that case, the Court addressed and 
rejected the appellant's argument on appeal that, by virtue 
of various regulations, VA ADJUDICATION PROCEDURE MANUAL M21-1 
provisions, and Compensation & Pension Service (C&P) policy 
concerning the development of claims, VA had taken upon 
itself a duty to assist in fully developing the facts 
pertinent to a claim even in the absence of a well-grounded 
claim.  Because there is no duty to assist under 38 U.S.C. 
§ 5107(a) absent the submission of a well-grounded claim, see 
Epps v. Gober, 126 F.3d 1464, 1467 (Fed. Cir. 1997), cert. 
denied, 118 S. Ct. 2348 (1998), the Court held that the 
Secretary cannot undertake to assist a veteran in developing 
facts pertinent to his or her claim until such a claim has 
first been established.  In the order, the Court addressed 
and rejected the request of a judge for en banc 
consideration.  Morton v. West, No. 96-1517 (U.S. Vet. App. 
July 28, 1999) (per curiam).



ORDER

As a well grounded claim has not been presented, entitlement 
to service connection for hearing loss is denied.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

